Citation Nr: 1425613	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Army from December 1947 to December 1952, March 1953 to March 1959, and June 1959 to May 1968.  His awards and decorations include the Combat Infantryman Badge (CIB), awarded for his first period of service.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the RO in Detroit, Michigan.

In January 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

In October 2013, the Board granted an application to reopen service connection for an acquired psychiatric disability and remanded the issue to the RO for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

This appeal has been adjudicated using an electronic claims file through the VBMS system.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD but has current psychiatric diagnoses of parasomnia, dyssomnia, and nightmare disorder.  

2.  Nightmares and sleep disturbance first noted in service are related to current psychiatric diagnoses of parasomnia, dyssomnia, and nightmare disorder.  


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disability manifested by nightmares and sleep disturbance.  Specifically, he has claimed that he has PTSD related to his service in Korea during the Korean War.  

The medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders during the period of this appeal, including PTSD, pain disorder, nightmare disorder, and parasomnia not otherwise specified.  However, the Board finds that a preponderance of the evidence is against a diagnosis of PTSD.  

The diagnoses of PTSD come from the Veteran's private treatment providers.  In a December 18, 1996 report of Dr. Ganji of the Sleep Disorders and Research Center at the Henry Ford Hospital, the Veteran recounted his experiences in Korea and reported the onset of nightmares and sleep disturbance since that time.  Several potential diagnoses were provided on the report.  These included DIMS (disorders of initiating and maintaining sleep), mostly difficulty maintaining sleep; PTSD (shell shock syndrome); and possible associated bipolar disorder.  

While the Veteran's private psychologist, Dr. Lanzisera, initially diagnosed PTSD, in subsequent treatment reports, his diagnosis turned to sleep disorders.  Indeed, in a letter dated August 24, 2009, Dr. Lanzisera specifically found that the Veteran does not meet the diagnostic criteria for PTSD, but meets the criteria for sleep disorders (nightmare disorder, and parasomnia).  He did not provide an explicit etiology opinion, but noted that the Veteran related the onset of these problems as occurring upon his return from Korea, and as having been frequent and persistent since that time.  This is consistent with the Veteran's account to VA.  In a July 8, 2009 progress note, Dr. Lanzisera noted that the Veteran was struggling with 50 years of dreams and nightmares that cause him to fear sleep.  

A VA examination conducted in November 1998 includes a discussion of whether a diagnosis of PTSD was warranted.  The examiner concluded that the criteria for PTSD were not met.  Instead, a diagnosis of dyssomnia associated with mild obstructive sleep apnea syndrome was provided.  

A VA examination in December 2009 noted that the Veteran complained of nightmares and sleep disturbance since his return from Korea.  The diagnosis was nightmare disorder.  The examiner also found that the criteria for a diagnosis of PTSD were not met.  

In June 2013, the Board obtained an advisory medical opinion for the case from the Veterans Health Administration (VHA).  A VA psychiatrist opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, the psychiatrist opined that parasomnia NOS with features of sleep paralysis was "the most likely diagnosis."  

In sum, the initial PTSD diagnosis of Dr. Lanzisera was ultimately changed to a sleep disorder based on his explicit finding that the criteria for PTSD were not met.  The December 1996 diagnosis of Dr. Ganji appears to be in the nature of a rule-out list, as several different options were provided, one of which (bipolar disorder) was found to be only "possible."  Moreover, the diagnosis of the Sleep Disorders and Research Center lacks any discussion of the criteria for PTSD or whether they were considered.  The examining physician is certainly competent to determine whether a PTSD diagnosis is warranted; however, the absence of a discussion of the criteria further underscores the apparent uncertainty raised by his listing of several disorders in his diagnostic impression.  In contrast, the opinions against a diagnosis of PSTD are conclusively stated and are based on a discussion of the diagnostic criteria, enhancing the probative weight of those reports in comparison to that of Dr. Ganji.   For these reasons, the Board finds that the December 1996 notation of PTSD carries less probative weight than the better reasoned and conclusively stated opinions of Dr. Lanzisera, the VA examiners in November 1998 and December 2009, and the VA specialist in June 2013.  

While the Veteran has asserted that he has PTSD, determining the appropriate diagnosis of a psychiatric disorder is not a matter capable of lay observation, but requires medical knowledge which the Veteran is not shown to possess.  Accordingly, the diagnoses of medical professionals are accorded greater probative weight on this question.  

While the Board concludes that a preponderance of the evidence is against a diagnosis of PSTD or bipolar disorder, the Veteran has clearly been diagnosed with an acquired psychiatric disorder.  The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) lists parasomnia not otherwise specified as an Axis I psychiatric diagnosis, as are nightmare disorder and dyssomnia.  Moreover, the evidence strongly suggests that a sleep disorder has been present since the Veteran's service in Korea.  The Veteran has provided competent evidence of ongoing symptoms since his service in Korea.  While his accounts have differed somewhat as to the precise date of onset, they have been consistent in identifying onset during his service in Korea.  There is no evidence that contradicts his account, and the Board finds his account to be credible.  

The Board acknowledges that the June 2013 VA psychiatrist's opinion was that parasomnia and sleep paralysis were not as likely as not related to service.  However, the VA psychiatrist's rationale was that "there is no evidence that military service or combat increase the likelihood of a parasomnia."  Of course the lack of increase in the likelihood or probability of a sleep disorder is irrelevant where the evidence demonstrates the actual onset of the disorder during service.  Here, the Board cannot ignore the fact that the first references in the clinical record to unusual nightmares was during the Veteran's service.  Notably, a December 1952 report of medical history conducted in conjunction with a discharge examination includes the Veteran's account that he had a history of frequent or terrifying nightmares.  This would appear to be the first reference of any kind in the evidentiary record to nightmares.  This account is also consistent with the Veteran's current account linking the onset of nightmares to his Korean War service.  Other reports of medical history in February 1959, November 1960, May 1965, and December 1967 also report a history of frequent or terrifying nightmares.   

The Veteran is competent to describe his nightmares and impaired sleep symptomatology and to state that the symptoms he experienced in service are the same as those he currently experiences.  His wife has also provided competent testimony that she has witnessed his sleep behavior since she met him in 1961.  

The evidence of symptoms after service is generally consistent.  On a 1999 (month not legible) PTSD questionnaire, the Veteran reported that the first started having bad dreams soon after coming off the front line in June 1951.  

On the March 2012 VA Form 9, the Veteran reported that his dreams started after he went to Korea the second time.  On the October 22, 2009 claim form, he reported continuing symptoms since 1952.  

While the VA specialist is presumed to be correct that military service and combat do not increase the likelihood of parasomnia, the evidence shows that the Veteran in fact experienced onset of such symptoms during service, that the same or similar symptomatology has been experienced consistently since that time, and that the current symptomatology has been related by competent evidence to an acquired psychiatric disability.  The VA specialist's failure to address these facts diminishes the probative weight that can be attached to his opinion for purposes of establishing the etiology of the diagnosed sleep disorders.  
 
As competent evidence relates a current acquired psychiatric disability manifested by nightmares and sleep impairment to service, the Board finds that service connection for an acquired psychiatric disability is warranted.  

The Board acknowledges that the Veteran has testified that symptoms of depression and anxiety are also associated with his psychiatric disability (claimed as PTSD) and that his symptoms are not limited to sleep impairment.  The actual manifestations and severity of the now service-connected psychiatric disorder will be determined in assigning a disability rating.  The Board's determination that the Veteran does not have PTSD does not limit the symptoms that may be considered in assigning a disability rating.  

As the Board is granting the claim for service connection for an acquired psychiatric disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2).


ORDER

Service connection for an acquired psychiatric disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


